 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEUpon the basis of the foregoing finding, and the entire record inthis case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act :1.Lathers employed by O. R. Karst, who are represented by Local88,Wood, Wire and Metal Lathers Union, AFL-CIO, are entitled toperform the work of installing Jackson bars or other nailing bars usedin construction of the suspended ceilings on the Saint Rose Hospitalproject at Hayward, California.2.United Brotherhood of Carpenters and Joiners of America, AFL-CIO, Local 1622, is not, and has not been, lawfully entitled to forceor require O. R. Karst to assign the above work to carpenters.3.Within 10 days from the date of this Decision and DeterminationofDispute,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local 1622, shall notify the Regional Directorfor the Twentieth Region, in writing, whether or not it will refrainfrom forcing or requiring O. R. Karst, by means proscribed by Sec-tion 8(b) (4) (D), to assign the work in dispute to carpenters, who areitsmembers, rather than to lathers employed by O. R. Karst, who arerepresented by Local 88, Wood, Wire and Metal Lathers Union,AFL-CIO.Wood,Wire &MetalLathers InternationalUnion,Local No. 328,AFL-CIOandAcoustics & Specialties,Inc.andUnited Broth-erhood of Carpenters and Joiners of America,Local Union No.1340, AFL-CIO.Case No. 27-CD-32.October 29, 1962DECISION AND ORDER QUASHING NOTICEOF HEARINGThisis a proceedingunder Section 10(k) of the Act followingcharges filed by Acoustics & Specialties, Inc., herein called Acoustics,alleging thatWood, Wire & Metal Lathers International Union,Local No. 328, AFL-CIO, herein called Lathers Union, had threat-ened,coerced, or restrained Acoustics, with an object of forcing orrequiringAcoustics to assign certain work to members of the LathersUnion rather than to Acoustics' own employees who are members ofUnited Brotherhood of Carpenters and Joiners of America, LocalUnion No. 1340, AFL-CIO, herein called Carpenters Union.A dulyscheduled hearing was held before Alvin Lieberman, hearing officer,on November 16, 1961.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,and to adduce evidence bearing on the issues.The rulingsof the hearingofficer madeat the hearingare freefrom prejudicial139 NLRB No. 44. WOOD, WIRE & METAL LATHERS INT'L UNION, LOCAL 328 599errorand are hereby affirmed.Acoustics and the Lathers Union filedbriefs which have been duly considered.Upon the entire record, the Board makes the following findings:'1.As stipulated by the parties, Acoustics is a Colorado corpora-tion engaged as a contractor in the installation of acoustic materials.It annually receives supplies and materials directly from suppliersand materialmen located outside the State of Colorado valued atmore than $50,000.We find that Acoustics is engaged in commercewithin the meaning of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.2.The Lathers Union and the Carpenters Union are labor organi-zations within the meaning of Section 2(5) of the Act.3.The dispute :A. The factsHensel Phelps Construction Company, hereinafter called Phelps,was the general contractor for the construction of the Student CenterBuilding erected on the campus of Colorado State University, FortCollins, Colorado.Phelps subcontracted the installation of acousticalceilings to Acoustics.Included in Acoustics' subcontract was theinstallation of 11/2-inch black iron channel, which is used to hangthe frame holding the ceiling acoustical material.Some 2 weeks prior to August 25, 1961, the date when Acousticsbegan installing the iron channels, the business agent of the LathersUnion contacted Acoustics to inquire whether the work of installingthe channel would be assigned to members of the Lathers Union.Acoustics asked what rate of pay the Lathers would want and wastold that since the job was some 50 miles from Cheyenne, Wyoming,the home of the nearest Lathers Union local, Acoustics would haveto pay 2 hours travel time per day in addition to the regular hourlyrate for lathers.When Acoustics indicated that, although it waswilling to employ lathers, it did not wish to pay for travel time andwould only pay for actual hours worked, the talks broke down.Thereafter Acoustics asked the Carpenters Union to furnish men toinstall the channel.These men were furnished; however, the Car-penters Union never claimed that its members were entitled to dothe work.On August 29, 1961, the Lathers Union business agent requestedthe assistance of the prime contractor, Phelps, in obtaining the workin dispute for lathers.When Phelps' intervention did not produce thedesired result, members of the Lathers Union began picketing theproject with signs reading : "Acoustics & Specialties, Inc., Unfair toLathers Local 328, Sub-Standard Wages." As a result of this picket-'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated itspowers in connection with thiscaseto a three-member panel[ChairmanMcCulloch andMembers Fanning and Brown]. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDing there was a general work stoppage on the project. Picketing termi-nated the same day when Phelps assured the Lathers Union that,pending settlement of the dispute, it would write Acoustics a letterinstructing Acoustics to remove employees represented by the Car-penters Union who were performing the disputed work.Acoustics complied with this instruction from Phelps until Septem-ber 5, 1961, when employees represented by the Carpenters Unionresumed their preformance of the disputed work.However, no fur-ther picketing of Acoustics resulted.B. Contentions of the partiesAcoustics contends that under the facts of this case, it is the Em-ployer's right to make an assignment of the disputed work and thatso long as that assignment is reasonable, it must be respected.The Carpenters Union takes no position as to the merits of thedispute, contending merely that, without claiming the right for itsmembers to do the disputed work, it furnished men to perform suchwork when asked to do so by Acoustics.The Lathers Union contends that there is no jurisdictional dis-pute.Rather, it states, in effect, that since there are not two competingemployee groups claiming the work, the dispute was purely economic :whether travel time would be paid to men performing the work ofinstalling the iron channels.C. Applicability of the statuteWe are of the opinion that the record in its entirety does not evidencea jurisdictional dispute between competing groups of employees claim-ing the right to perform the work in dispute and that, therefore,there is no dispute cognizable under Section 10(k) of the Act.There is no real or substantial evidence that two competing groupsof employees are contending for the work of installing 11/2-inchblack iron channels.Rather, the Carpenters Union, through its at-torney at the hearing, indicated that it does not claim that the workof installing such channels is within the jurisdiction of the Carpen-tersUnions, and that at no time did it request that such work beassigned to its members.This is recognized by Acoustics in its briefwherein it is stated :The dispute in the present case is not a dispute between thelathers union and the carpenters union as to which one is en-titled to do a specific job. It is a dispute between an employerand an uncertified union, which does not represent any of the em-ployees of that employer, as to whether or not the employer canbe forced to hire the union's members to perform a specific typeof work. AMERICAN METAL PRODUCTS COMPANY601The Board has noted on previous occasions 2 that implicit in thethrust of the Supreme Court's decision in theCBScase3 is the pro-position that Sections 8 (b) (4) (D) and 10 (k) were designed to resolvecompeting claims between rival groups of employees, and not toarbitrate a dispute between a union and an employer when no suchcompeting claims are involved.Here there are no such competingclaims.Accordingly, we find, on the entire record, that the facts hereindo not present a jurisdictional dispute within the purview of Sections8(b) (4) (D) and 10(k) of the Act.We shall therefore quash the no-tice of hearing.[The Board quashed the notice of hearing.]!3Highway Truckdriversand Helpers,Local107, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Independent ('Safeway Stores,Incorporated),134 NLRB1320;Brotherhood of Teamsters and Auto Truck Drivers,Local 70, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Ind. (Hills TransportationCo.),136 NLRB1086;SheetMetalWorkersInternational Association,Local Union No. 272; SheetMetal Workers InternationalAsso-ciation, AFL-CIO (Valley Sheet Metal Company),136 NLRB 1402.3N.L.R.B. v. Radio &Television Broadcast Engineers Union Local1212, InternationalBrotherhood of ElectricalWorkers, AFL-CIO (Columbia Broadcasting System),364 U.S.573.American Metal Products CompanyandInternationalUnion,UnitedAutomobileAircraft and Agricultural ImplementWorkers ofAmerica, UAW, AFL-CIOand its LocalNo. 1198.1Case No. 26-RM-134. October 29, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John E. Cienki, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case,2 the Board finds :1.The Petitioner is engaged in commerce within the meaning ofthe Act.2.The labor organization involvedclaims to represent certain em-ployees of the Employer .3i The name of the Union appears as amended at the hearing.2As the record and briefs adequately present the issues and the positions of the parties,the Union's request for oral argument is denied.3During the hearing, the Union refused to stipulate that it is a labor organizationwithin the meaning of the Act. Inasmuch as in 1952 the Union was certified as bargain-ing agent for the Petitioner's employees in a production and maintenance unit and hasengaged in a continuous contractual relationship with the Petitioner until October 1961,we find that the Union constitutes a labor organization within the meaning of Section2(5) of the Act.The Union also refused to stipulate that it is claiming to be recognizedas bargaining agent for the Petitioner's employees on the ground that the Board possessesno jurisdiction in the circumstances of this case to direct an election at this time.Wefind from,the record that during relevant times the Union claims to be recognized asbargaining agent for the Petitioner's production and maintenance employees.139 NLRB No. 60.